Citation Nr: 1539527	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-39 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to a service-connected disability. 

2.  Entitlement to service connection for a right hip disorder, including as secondary to a service-connected disability.

3.  Entitlement to service connection for a bilateral knee disorder, including as secondary to a service-connected disability. 

4.  Entitlement to service connection for a right ankle disorder, including as secondary to a service-connected disability.

5.  Entitlement to service connection for a right foot disorder, including as secondary to a service-connected disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and subsequently transferred to the Denver, Colorado, RO.

A hearing before the undersigned Acting Veterans Law Judge was held via videoconference in May 2013.  A transcript of the hearing has been obtained and associated with the claims file.

In June 2015, a Joint Motion for Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  Later that month, the Court issued an order vacating the Board's September 2014 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Pursuant to the JMR and the Court's Order, additional evidentiary development is required.  As stated above, in June 2015 the Court granted the JMR vacating the Board's previous decision denying the Veteran's claims.

According to the JMR, the January 2014 VA examination was inadequate for rating purposes.  It argued that the VA examiner's opinion was inadequate.  Specifically, the JMR indicates that while the January 2014 VA examiner found that the Veteran's left ankle was not biomechanically altered and that the healed metatarsal fractures would not biomechanically impact his kinetic chain, the VA examiner failed to discuss whether the Veteran's ongoing complaints of pain and abnormal gait was evidence relevant to whether his service-connected left ankle and foot disabilities aggravated his low back disorder, right hip disorder, bilateral knee disorder, right ankle disorder, and right foot disorder.  Therefore, an addendum opinion is required to determine whether the Veteran's low back disorder, right hip disorder, bilateral knee disorder, right ankle disorder, and right foot disorder was aggravated by his service-connected left ankle and foot disabilities.

In addition, the JMR requests that the VA examiner should be asked to ascertain if the Veteran's antalgic gait, including any shuffle and shortened stride, as noted on the January and March 2008 examinations, was caused by or the result of his service-connected left ankle and foot disabilities, and if so, whether such would affect the biomechanics of his low back, right hip, bilateral knees, right ankle, or right foot conditions. 

As such, an addendum to the January 2014 VA examination addressing the etiology of the Veteran's low back, right hip, bilateral knees, right ankle, or right foot conditions is required.

Accordingly, the case is REMANDED for the following action:

1. The claims file should be returned to the examiner who conducted the January 2014 VA examination.  In an addendum, the VA examiner should state whether it is at least as likely as not that any low back disorder, right hip disorder, bilateral knee disorder, right ankle disorder, and right foot disorder were aggravated by his service-connected left ankle and foot disabilities.

The VA examiner is specifically asked to ascertain if the Veteran's antalgic gait, including any shuffle and shortened stride, as noted on the January and March 2008 examinations, was caused by or the result of his service-connected left ankle and foot disabilities, and if so, whether such would affect the biomechanics of his low back, right hip, bilateral knees, right ankle, or right foot conditions.

If the VA examiner who conducted the January 2014 VA examination is not available, the Veteran should be afforded a VA examination for his claimed disabilities with an appropriate examiner.  All indicated studies and/or tests should be performed.  The VA examiner should provide the opinion requested above, taking into consideration and discussing the evidence noted in the paragraphs above.

The entire claims file must be made available to and reviewed by the VA examiner in conjunction with the examination and this fact should be acknowledged in the report. 

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the addendum, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claims, considering all applicable laws and regulations.  The AOJ should provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate period of time for response, and the claims folder should thereafter be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




